Per Curiam,
We are satisfied from a careful examination of the claims made by the appellants upon the fund for distribution that the conclusions arrived at Ly the learned court below were substantially correct. As the learned judge of the court below in his opinion of July 5,1899, sustained some of the exceptions to the report of the auditor, and referred it back to him for the purpose of restating the account and allowances, it could not be considered as a final decree of distribution. Besides the opin*534ion of July 5, 1899 was modified by the opinion of November 2,1899. The final distribution of the fund made by the auditor was subsequent to and in conformity with the opinion of July 5, 1899, as modified by the opinion of November 2,1899. We therefore affirm the final distribution as made, upon the opinion of Judge Arnold modified as above stated.